Per Curiam,
This is an appeal from the judgment of the common pleas affirming the judgment of a justice of the peace, which was brought before that court by certiorari. The record shows that the cause of action was within the jurisdiction conferred upon justices of the peace by the act of 1810, and th'e return of the constable shows on its face a valid service of the summons upon the defendant. By the express terms of the 22d section of the act of 1810, the judgment of the common pleas in such a case, when brought before it bjr certiorari, is final. So far as the right to appeal to this court is concerned, the case is not distinguishable from Phœnix Iron Works Company v. Mullen, 25 Pa. Superior Ct. 547, in which the authorities bearing upon the question are collected.
The appeal is quashed at the appellant’s cost.